Exhibit 10.80

DIODES INCORPORATED

2013 EQUITY INCENTIVE PLAN

NONSTATUTORY STOCK OPTION AGREEMENT

Diodes Incorporated, a Delaware corporation, (the “Company”), hereby grants an
Option to purchase Shares to the Optionee named below. The terms and conditions
of the Option are set forth in this cover sheet and the attached Nonstatutory
Stock Option Agreement (together, this “Agreement”) and in the Diodes
Incorporated 2013 Equity Incentive Plan as it may be amended from time to time.

Date of Option Grant:                             , [YEAR]

Name of Optionee:                                          
                                                            

Number of Shares Covered by Option:                     

Exercise Price per Share: $            .        

Fair Market Value of a Share on Date of Option Grant: $            .        

Expiration Date:                     , [YEAR] [DO NOT EXCEED TEN YEARS FROM
GRANT] This Option will expire earlier as a result of certain events, including
your Separation From Service, as provided in this Agreement.

Vesting Commencement Date:                     , [YEAR]

Vesting Schedule:

Subject to all the terms of this Agreement and your continuous Service through
the applicable dates of vesting, your right to purchase Shares under this Option
shall incrementally vest as to 25% of the total number of Shares covered by this
Option, as shown above, on the date that is 12 months after the Vesting
Commencement Date (the “First Vesting Date”) and on each of the subsequent three
anniversaries of the First Vesting Date. Upon termination of your Service at any
time and for any reason or no reason (other than termination due to your death
or Disability), all of the then outstanding unvested portion of this Option
shall be forfeited to the Company without consideration as of your Termination
Date. No partial vesting credit will be provided no matter when your Termination
Date occurs.

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan. You are also acknowledging receipt
of this Agreement and a copy of the Plan, the Plan’s prospectus, a copy of Proxy
Materials and other required documents, all of which are made available to you
without charge. The Proxy Materials, which include the proxy statement and the
annual report to stockholders, can be accessed at
http://investor.diodes.com/phoenix.zhtml?c=62202&p=proxy or alternatively, can
be requested from the Company’s legal department, Diodes Incorporated, 4949
Hedgcoxe Road, Suite 200, Plano, Texas 75024 with telephone number
(972) 987-3900. Any inconsistency between this Agreement and the Plan shall be
resolved by reference to the Plan.

 

Optionee:

  

 

      (Signature)   

Company:

  

 

      (Signature)   

Attachment



--------------------------------------------------------------------------------

DIODES INCORPORATED

2013 EQUITY INCENTIVE PLAN

NONSTATUTORY STOCK OPTION AGREEMENT

 

1.    The Plan and
Other Agreements   

The text of the Plan is incorporated in this Agreement by reference. You and the
Company agree to execute such further instruments and to take such further
action as may reasonably be necessary to carry out the intent of this Agreement.
Unless otherwise defined in this Agreement, certain capitalized terms used in
this Agreement are defined in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded.

2.    Award of
Nonstatutory Stock
Option   

The Company awards you a Nonstatutory Stock Option as shown on the cover sheet
to this Agreement. This Option is not intended to be an Incentive Stock Option
under section 422 of the Code and will be interpreted accordingly.

 

This Option is not intended to be deferred compensation under section 409A of
the Code and will be interpreted accordingly.

3.    Vesting   

This Option is only exercisable before it expires and only with respect to the
vested portion of the Option. This Option will vest according to the Vesting
Schedule described in the cover sheet of this Agreement.

4.    Term   

Your Option will expire in all cases no later than the close of business at
Company headquarters on the Expiration Date, as shown on the cover sheet. Your
Option may expire earlier if your Service terminates, as described in Sections
5, 6 and 7 below or on the date on which the Option is cancelled (and not
substituted or assumed) pursuant to a Change in Control or merger or acquisition
or reorganization or similar transaction involving the Company. You are solely
responsible for determining whether and when to exercise any vested portion of
this Option and also for keeping track of when your Option expires and when it
therefore can no longer be exercised. The Company has no obligation (and does
not intend) to provide you with any further notice of your Option’s expiration
dates. The Company will have no liability to you or to any other person if all
or any portion of your Option is not exercised before it expires for any reason.

5.    Termination of Service - General   

If, while the Option is outstanding, your Service terminates for any reason,
other than being terminated by the Company for Cause or due to your death or
Disability, then the unvested portion of your Option shall be forfeited without
consideration and shall



--------------------------------------------------------------------------------

     

immediately expire on your Termination Date and the vested portion of your
Option will expire at the earlier of (i) the close of business at Company
headquarters on the date that is three (3) months after your Termination Date,
(ii) the Expiration Date set forth in the attached cover sheet and further
described in Section 4 above, or (iii) the date on which the Option is cancelled
(and not substituted or assumed) pursuant to a Change in Control or merger or
acquisition or reorganization or similar transaction involving the Company. In
no event is the Option exercisable after the Expiration Date.

6.    Termination of
Service for
Cause   

If your Service is terminated by the Company for Cause or if you commit an
act(s) of Cause while this Option is outstanding, as determined by the Committee
in its sole discretion, then you shall immediately forfeit all rights to your
Option without consideration, including any vested portion of the Option, and
the entire Option shall immediately expire, and any rights, payments and
benefits with respect to the Option shall be subject to reduction or recoupment
in accordance with applicable Company policies and the Plan. For avoidance of
doubt, your Service shall also be deemed to have been terminated for Cause by
the Company if, after your Service has otherwise terminated, facts and
circumstances are discovered that would have justified a termination for Cause,
including, without limitation, your violation of Company policies or breach of
confidentiality or other restrictive covenants or conditions that may apply to
you prior to or after your Termination Date.

7.    Termination of
Service due to Death
or Disability; Death
after Termination of
Service   

If your Service terminates because of your death or Disability, then the
unvested portion of your Option shall continue to vest as provided on the cover
sheet to this Agreement and the vested portion of your Option will expire at the
earlier of (i) the close of business at Company headquarters on the Expiration
Date set forth in the attached cover sheet and further described in Section 4
above, or (ii) the date on which the Option is cancelled (and not substituted or
assumed) pursuant to a Change in Control or merger or acquisition or similar
transaction involving the Company. In no event is the Option exercisable after
the Expiration Date.

 

If your death occurs within 3 (three) months after your Termination Date and if
there is a vested unexercised portion of this Option outstanding at the time of
your death, then your estate may exercise the vested portion of your Option
until the earlier of (i) one year after your death, (ii) the close of business
on the Expiration Date set forth in the attached cover sheet and further
described in Section 4 above, or (iii) the date on which the Option is cancelled
(and not substituted or assumed) pursuant to a Change in Control or merger or
acquisition or reorganization or similar transaction involving the Company.



--------------------------------------------------------------------------------

8.    Notice of Exercise   

When you wish to exercise this Option, you must notify the Company by filing a
“Notice of Exercise” form at the address given on the form. Your notice must
specify how many Shares you wish to purchase. The notice can only become
effective after it is received by the Company.

 

If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

9.    Form of Payment   

When you submit your notice of exercise, you must include payment of the
aggregate Exercise Price for the Shares you are purchasing. Payment may be made
in one (or a combination) of the following forms:

 

•   Cash received directly from Optionee’s brokerage account.

 

•   To the extent a public market for the Shares exists as determined by the
Company, by Cashless Exercise through delivery (on a form prescribed by the
Company) of an irrevocable direction to a securities broker to sell Shares and
to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price.

 

•   By Net Exercise as provided in Section 2(z) of the Plan.

 

•   To the extent approved by the Committee in its discretion and with all terms
and conditions determined by the Committee, payment may be made in another form
of legal consideration acceptable to the Committee.

10.    Transfer of Award   

Prior to your death, only you may exercise this Option. You cannot gift,
transfer, assign, alienate, pledge, hypothecate, attach, sell, or encumber this
Option. If you attempt to do any of these things, this Option will immediately
become invalid. You may, however, dispose of this Option in your will or it may
be transferred by the laws of descent and distribution. Regardless of any
marital property settlement agreement, the Company is not obligated to honor a
notice of exercise from your spouse, nor is the Company obligated to recognize
your spouse’s interest in your Option in any other way

11.    Leaves of Absence   

For purposes of this Option, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing, if the
terms of the leave of absence provide for Service crediting, or when Service
crediting is required by applicable law. Your Service terminates in any event
when the approved leave of absence ends unless you immediately return to active
work.



--------------------------------------------------------------------------------

     

The Company determines which leaves of absence count for this purpose (along
with determining the effect of a leave of absence on vesting of the Option), and
when your Service terminates for all purposes under the Plan.

12.    Stockholder Rights   

You, or your estate, shall have no rights as a stockholder of the Company with
regard to the Option until you have been issued the applicable Shares by the
Company and have satisfied all other conditions specified in the Plan. No
adjustment shall be made for cash or stock dividends or other rights for which
the record date is prior to the date when such applicable Shares are issued,
except as provided in the Plan.

13.    Taxes and
Withholding   

You will be solely responsible for payment of any and all applicable taxes,
including without limitation any penalties or interest based upon such tax
obligations, associated with this Award.

 

You will not be allowed to exercise this Option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the Option exercise or sale of Shares acquired under this Option.

 

To the extent a public market for the Shares exists as determined by the
Company, such withholding taxes may be settled by Cashless Exercise through
delivery (on a form prescribed by the Company) of an irrevocable direction to a
securities broker to sell Shares and to deliver all or part of the sale proceeds
to the Company in payment of the withholding taxes.

 

To the extent approved by the Committee in its discretion and with all terms and
conditions determined by the Committee, payment of withholding taxes may be made
in another form of legal consideration acceptable to the Committee.

 

In accordance with Plan Section 2(z) and 16(b), you may elect to utilize Net
Exercise to have Shares withheld from Option exercises at a per Share Fair
Market Value on the date of Option exercise in order to satisfy the applicable
tax withholding due in connection with exercises of this Option. As provided in
Plan Section 16(b), no amount may be withheld under Net Exercise that would be
in excess of minimum statutory withholding rates.

14.    Code Section 409A   

This Award will be administered and interpreted to comply with Code Section
409A. The provisions of the Plan concerning Code Section 409A will apply to this
Award to the extent needed.



--------------------------------------------------------------------------------

15.    Restrictions on Exercise and Resale   

By signing this Agreement, you agree not to (i) exercise this Option (“Exercise
Prohibition”), or (ii) sell, transfer, dispose of, pledge, hypothecate, make any
short sale of, or otherwise effect a similar transaction of any Shares acquired
under this Option (each a “Sale Prohibition”) at a time when applicable laws,
regulations or Company or underwriter trading policies prohibit the exercise or
disposition of Shares. The Company will not permit you to exercise this Option
if the issuance of Shares at that time would violate any law or regulation. The
Company shall have the right to designate one or more periods of time, each of
which generally will not exceed one hundred eighty (180) days in length
(provided however, that such period may be extended in connection with the
Company’s release (or announcement of release) of earnings results or other
material news or events), and to impose an Exercise Prohibition and/or Sale
Prohibition, if the Company determines (in its sole discretion) that such
limitation(s) is needed in connection with a public offering of Shares or to
comply with an underwriter’s request or trading policy, or could in any way
facilitate a lessening of any restriction on transfer pursuant to the Securities
Act or any state securities laws with respect to any issuance of securities by
the Company, facilitate the registration or qualification of any securities by
the Company under the Securities Act or any state securities laws, or facilitate
the perfection of any exemption from the registration or qualification
requirements of the Securities Act or any applicable state securities laws for
the issuance or transfer of any securities. The Company may issue stop/transfer
instructions and/or appropriately legend any stock certificates issued pursuant
to this Option in order to ensure compliance with the foregoing. Any such
Exercise Prohibition shall not alter the Vesting Schedule set forth in this
Agreement other than to limit the periods during which this Option shall be
exercisable.

 

If the sale of Shares acquired under this Award is not registered under the
Securities Act, but an exemption is available which requires an investment
representation or other representation and warranty, you shall represent and
agree that the Shares being acquired are being acquired for investment, and not
with a view to the sale or distribution thereof, and shall make such other
representations and warranties as are deemed necessary or appropriate by the
Company and its counsel.

 

You may also be required, as a condition of exercise of this Option, to enter
into any Company stockholder agreement or other agreements that are applicable
to stockholders.

16.    Clawback Policy   

You expressly acknowledge and agree to be bound by Section 15(e) of the Plan,
which contains provisions addressing the Company’s policy on recoupment of
equity or other compensation.



--------------------------------------------------------------------------------

17.    No Retention Rights   

Your Option or this Agreement does not give you the right to be retained by the
Company (or any Parent or any Subsidiaries or Affiliates) in any capacity. The
Company (or any Parent and any Subsidiaries or Affiliates) reserves the right to
terminate your Service at any time and for any reason.

18.    Extraordinary Compensation   

This Option and the Shares subject to the Option are not intended to constitute
or replace any pension rights or compensation and are not to be considered
compensation of a continuing or recurring nature, or part of your normal or
expected compensation, and in no way represent any portion of your salary,
compensation or other remuneration for any purpose, including but not limited
to, calculating any severance, resignation, termination, redundancy, dismissal,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

19.    Adjustments   

In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Shares covered by this Option (rounded down to the
nearest whole number) and the Exercise Price per Share shall be adjusted
pursuant to the Plan. Your Option shall be subject to the terms of the agreement
of merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.

20.    Legends   

All certificates or book entries representing the Common Stock issued under this
Award may, where applicable, have endorsed thereon the following notations or
legends and any other notation or legend the Company determines appropriate:

     

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

     

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
THEREOF UNDER SUCH ACT OR QUALIFICATION UNDER



--------------------------------------------------------------------------------

     

APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND
ITS COUNSEL, THAT SUCH REGISTRATION OR QUALIFICATION IS NOT REQUIRED.”

21.    Applicable Law   

This Agreement will be interpreted and enforced under the laws of the State of
Delaware without reference to the conflicts of law provisions thereof.

22.    Regulatory Compliance   

The issuance of Common Stock pursuant to this Agreement shall be subject to full
compliance with all applicable requirements of law and the requirements of any
stock exchange or interdealer quotation system upon which the Common Stock may
be listed or traded.

23.    Binding Effect; No Third Party Beneficiaries   

This Agreement shall be binding upon and inure to the benefit of the Company and
you and any respective heirs, representatives, successors and permitted assigns.
This Agreement shall not confer any rights or remedies upon any person other
than the Company and you and any respective heirs, representatives, successors
and permitted assigns. The parties agree that this Agreement shall survive the
settlement or termination of the Award.

24.    Notice   

Any notice to be given or delivered to the Company relating to this Agreement
shall be in writing and addressed to the Company at its principal corporate
offices. All notices shall be deemed effective upon personal delivery or upon
deposit in the postal mail, postage prepaid and properly addressed to the
Company. Any notice to be given or delivered to you relating to this Agreement
may be delivered by electronic form including without limitation by email
(including prospectuses required by the SEC) as well as all other documents that
the Company is required to deliver to its security holders (including annual
reports and proxy statements). The Company may also deliver these documents by
posting them on a web site maintained by the Company or by a third party under
contract with the Company.

25.    Voluntary Participant   

You acknowledge that you are voluntarily participating in the Plan.

26.    No Rights to Future Awards   

Your rights, if any, in respect of or in connection with this Option or any
other Awards are derived solely from the discretionary decision of the Company
to permit you to participate in the Plan and to benefit from a discretionary
future Award. By accepting this Option, you expressly acknowledge that there is
no obligation on the part of the Company to continue the Plan and/or grant any
additional Awards to you or benefits in lieu of Options or any other Awards even
if Awards have been granted repeatedly in the past. All decisions with respect
to future Awards, if any, will be at the sole discretion of the Committee.



--------------------------------------------------------------------------------

27.    Future Value   

The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the underlying Shares do not increase in value after the Date
of Option Grant, the Option will have little or no value. If you exercise the
Option and obtain Shares, the value of the Shares acquired upon exercise may
increase or decrease in value, even below the Exercise Price.

28.    No Advice Regarding Award   

The Company has not provided any tax, legal or financial advice, nor has the
Company made any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

29.    No Right to Damages   

You will have no right to bring a claim or to receive damages if any portion of
the Option is cancelled or expires unexercised. The loss of existing or
potential profit in the Option will not constitute an element of damages in the
event of the termination of your Service for any reason, even if the termination
is in violation of an obligation of the Company or a Parent or a Subsidiary or
an Affiliate to you.

30.    Data Privacy   

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by the Company for the exclusive purpose of implementing,
administering and managing your participation in the Plan. You understand that
the Company holds certain personal information about you, including, but not
limited to, name, home address and telephone number, date of birth, gender,
social security or insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Awards or any other entitlement to Shares awarded,
cancelled, purchased, exercised, vested, unvested or outstanding in your favor
for the purpose of implementing, managing and administering the Plan (“Data”).
You understand that the Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in your country or elsewhere and that the recipient
country may have different data privacy laws and protections than your country.
You authorize the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data, as may be required to a broker or other third
party with whom you may elect to deposit any Shares acquired under the Plan.



--------------------------------------------------------------------------------

31.    Other Information   

You agree to receive stockholder information, including copies of any annual
report, proxy statement and periodic report, from the Company’s website, if the
Company wishes to provide such information through its website. You acknowledge
that copies of the Plan, Plan prospectus, Plan information and stockholder
information are also available upon written or telephonic request to the Plan’s
administrator.

32.    Further Assistance   

You agree to provide assistance reasonably requested by the Company in
connection with actions taken by you while providing services to the Company,
including but not limited to assistance in connection with any lawsuits or other
claims against the Company arising from events during the period in which you
rendered service to the Company.

33.    Legal Compliance   

The Company (or any Parent or any Subsidiaries or Affiliates) is not responsible
for your legal compliance requirements relating to this Award, including, but
not limited to, tax reporting.

34.    Additional Conditions   

If the Company shall determine, in its sole discretion, that the consent or
approval of any governmental authority is necessary or desirable as a condition
to the payment of benefits to you pursuant to the Plan, such payment shall not
occur until such registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Company.

35.    Enforcement   

The Company will be entitled to enforce its rights under this Agreement
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights to which it may be entitled. You
agree and acknowledge that money damages may not be an adequate remedy for
breach of the provisions of this Agreement and that the Company may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

36.    Nondisclosure of Confidential Information   

You acknowledge that the businesses of the Company is highly competitive and
that the Company’s strategies, methods, books, records, and documents, technical
information concerning their products, equipment, services, and processes,
procurement procedures and pricing techniques, the names of and other
information (such as credit and financial data) concerning former, present or
prospective customers and business affiliates, all comprise confidential
business information and trade secrets which are valuable, special, and unique
assets which the Company uses in their business to obtain a competitive
advantage over competitors. You further acknowledge that protection of such
confidential business information and trade secrets against unauthorized
disclosure and use is of critical importance to the Company in maintaining its
competitive position. You acknowledge that by reason of your duties to and
association with



--------------------------------------------------------------------------------

     

the Company, you have had and will have access to and have and will become
informed of confidential business information which is a competitive asset of
the Company. You hereby agree that you will not, at any time during or after
employment, make any unauthorized disclosure of any confidential business
information or trade secrets of the Company, or make any use thereof, except in
the carrying out of services responsibilities. You shall take all necessary and
appropriate steps to safeguard confidential business information and protect it
against disclosure, misappropriation, misuse, loss and theft. Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder). The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which your legal rights and obligations
as a service provider or under this Agreement are at issue; provided, however,
that you shall, to the extent practicable and lawful in any such events, give
prior notice to the Company of your intent to disclose any such confidential
business information in such context so as to allow the Company an opportunity
(which you will not oppose) to obtain such protective orders or similar relief
with respect thereto as may be deemed appropriate. Any information not
specifically related to the Company would not be considered confidential to the
Company. In the event of any conflict in terms between this Section 36 and the
terms of any Company confidentiality or proprietary information agreement you
have executed, the terms of such other confidentiality or proprietary
information agreement shall prevail and govern.

 

 